DETAILED ACTION
The amendment to Application Ser. No. 16/035,757 filed on March 8, 2022, has been entered. Claims 1-21, 23, 28, 34 and 35 are cancelled. Claims 22, 41 and 42 are currently amended. Claims 22, 24-27, 29-33 and 36-42 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claim 22 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed December 8, 2021. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 22, 41 and 42 has overcome the rejection of Claims 22, 24-27, 29-33 and 36-42 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed December 8, 2021. The rejection of Claims 22, 24-27, 29-33 and 36-42 under 35 U.S.C. 103 is hereby withdrawn. 

Allowable Subject Matter
Claims 22, 24-27, 29-33 and 36-42 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for maintaining a consistent visual presentation of a user’s content across multiple platforms using templates (see Downs et al., Pub. No. US 2014/0331124 A1). The prior art separately discloses system and method for providing a visually consistent presentation of an interactive electronic book across devices having different execution environments using platform-agnostic templates and the locally available API (MacInnis et al., Pat. No. US 9,632,985 B1.) However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, receiving a request for a content item from a first device, the content item comprising cross-platform visible attributes that cause the content item to maintain a uniform visible appearance when displayed using different device platforms having different display functionality, selecting a template for displaying the content item based on the platform of the first device, the template including instructions based on the API of the platform of the first device, causing display of the content item by the first device using the template and the cross-platform visible attributes, the display including an edit menu that enables editing of the visible attributes of the content item, receiving user input indicating intent to edit a visible attribute of the content item, as recited in the following limitations of Claim 22 (and the substantially similar limitations of independent Claims 41 and 42):
“receiving, by a processor, a request from a first device of a first user for a content item, the content item being a website comprising content, the first device executing a platform associated with a provider, the request from the first device comprising information associated with the platform being executed on the first device, the content item associated with cross-platform visible attributes that cause the content item to maintain a uniform visible appearance of a same display structure and same arrangement of the content when displayed on different device-executed platforms that have different display functionality;
identifying, by the processor, a first template based on the information associated with the platform being executed on the first device, the first template including instructions for displaying the content item in accordance with the cross-platform visible attributes, the instructions selected based on an application programming interface of the platform;
causing display, by the processor, of the content item within a first display on the first device in response to the request from the first device, the caused display of the content item being based on applying the first template to the cross-platform visible attributes, the first display further displaying a first edit menu that enables editing of visible attributes of the content item;”

Dependent Claims 24-27, 29-33 and 36-40 are allowable by virtue of their dependency upon allowable Independent Claim 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449